DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-19 in the reply filed on 02/08/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang US20100300032 in view of Norris US20160340912.
Claim 1. Kang discloses a tile system for installation on a free floating basis to form a surface covering on a substrate without bonding the tile assembly to the substrate, the tile system comprising: a first tile assembly (1) configured for connection to a second tile assembly (1’), each of the first and second tile assemblies comprising: a first tile (10) stacked on a second tile (30), the first tile and the second tile bonded to a layer of stabilizing material (20) disposed between the first and second tiles (Fig.2); wherein the 
	Norris before the filing date of the instant invention discloses tile assembly with a first and second tile each with a first and second attachment component comprising at least one magnetic element, wherein the second magnetic element is complementary to the magnetic element of the first attachment component such that a magnetic force would attract the first and second tile assemblies. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the attachment of Kang with the magnets of Harris for easy alignment od adjacent tiles , as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claims 2 and 13. Kang as modified discloses the detachable connection between the first tile assembly and the second tile assembly has a mechanical resistive force connecting the first and second tile assemblies (the force of the tongue and groove in conjunction with the magnetic force).

Claim 3. Kang as modified discloses the first tile and the second tile are natural stone but does not disclose ceramic tiles. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute natural stone for ceramic for aesthetic features, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 4. Kang as modified discloses the first attachment component and the second attachment component are engaged in a friction fit when the first and second tile assemblies are connected.

Claim 5. Kang as modified discloses the second tile is non-decorative [0064 - plywood]

Claims 6 and 14. Kang as modified discloses the first and second attachment components are similar (as modified by the magnets of Norris).

Claim 7. Kang as modified discloses each of the first and second attachment components is a magnet (as modified by Norris).

Claim 8. Kang as modified discloses the first attachment component is a tongue (45) and the second attachment component is a groove (40).

Claim 9. Kang as modified discloses the second tile of the first tile assembly has a first coupling surface (inside surface of groove) for releasably mounting the first (10) and second (30) tile assemblies to a second coupling surface (surface of tongue) complementary to the first coupling surface.

Claim 10. Kang as modified fails to disclose the connection between the first and second tile assembly is water resistant however It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to ensure the connection is water assembly with the motivation to prevent the second panel which could be plywood or particleboard from getting wet and swelling, , as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 11 and 15. Kang as modified discloses the first attachment component is malleable (not tongue 45 is formed from tile 30-1 which is made from synthetic wood board - P.0064).

Claim 12. Kang discloses tile assembly for free floating installation to form a surface covering on a substrate without bonding the tile assembly to the substrate, the tile assembly comprising: an exterior facing tile (10) having a plurality of sides; a first attachment component (40) disposed on at least a first side of the plurality of sides; and a second attachment component (45) disposed on at least a second side of the plurality of sides; wherein the first attachment component is configured to engage with a corresponding second attachment component on an adjacent tile, and wherein the 
	Norris before the filing date of the instant invention discloses tile assembly with a first and second tile each with a first and second attachment component comprising at least one magnetic element, wherein the second magnetic element is complementary to the magnetic element of the first attachment component such that a magnetic force would attract the first and second tile assemblies. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the attachment of Kang with the magnets of Harris for easy alignment od adjacent tiles, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 16. Kang as modified discloses the tile assembly is resistant to one or more of rolling loads, high impacts, static loads, and shifting and/or settling of the substrate [P.0063].

Claim 17. Kang as modified discloses the second attachment component (groove) being complementary in shape to the first attachment component (tongue) and configured to receive the first attachment component to form a detachable connection between the first tile assembly and the second tile assembly (Fig.14), the detachable connection having a mechanical resistive force and a magnetic force attracting the first and second tile assemblies (as modified by Norris).

Claims 18-19. Kang as modified discloses the first and second attachments form a tongue and groove but is silent on a hook and loop configuration or a releasable click and lock configuration. Kang discloses a form of connection, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute a known connection for the other to achieve the predictable result of an effective connection between adjacent tiles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633